Opinion op the CouRt by
Chief Justice Hobson
Affirming.
In 1793 a patent was issued to James Monroe for 20,-000 acres of land in what is now Clay County, and the only question to he determined on this appeal is the ■proper location of the southern boundary line of this patent. Lnoy G. Garrison holds under other patents subsequent to the James Monroe patent lying south' of it and calling for its southern line. The appellants-, T. G. White, C. R. White and G. W. Price hold under the Monroe patent, and show no title beyond its calls. The circuit court located the south line of the Monroe patent *717north of where it is claimed by appellants to-be located. The appeal presents simply a question of fact. We have read with care the large record before us; and conclude that while the testimony is conflicting, the decided-weight of the testimony is with the judgment of the circuit court. We give some weight to the finding of the circuit court on a question of fact turning on the credibility of the witnesses, but aside from.this rule we are of opinion here, that the circumstances shown by the testimony for appellee, establishes the location of the Monroe line as adjudged by the circuit court, • ', .
Judgment affirmed.